Citation Nr: 1536287	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by joint pain and osteoarthritis, to include fibromyalgia, to include as secondary to service-connected left knee scars due to injury. 

2.  Entitlement to service connection for a thoracolumbar spine disability, to include osteoarthritis, to include as secondary to service-connected left knee scars due to injury. 

3.  Entitlement to service connection for a cervical spine disability, to include muscle spasms and osteoarthritis, to include as secondary to service-connected left knee scars due to injury. 

4.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected left knee scars due to injury. 

5.  Entitlement to service connection for a left knee disability (other than left knee scars), to include patellofemoral pain syndrome, to include as secondary to service-connected left knee scars due to injury. 
6.  Entitlement to service connection for a right knee disability, to include patellofemoral pain syndrome (PFPS), to include as secondary to service-connected left knee scars due to injury. 

7.  Entitlement to service connection for an abdominal disability.

8.  Entitlement to service connection for sinusitis. 

9.  Entitlement to service connection for polyuria.

10.  Entitlement to an increased rating greater than 10 percent for left knee scars prior to September 1, 2012, and zero percent from September 1, 2012, to include whether the reduction from 10 percent to noncompensable, effective September 1, 2012 was proper.  

11.  Entitlement to total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

Veteran served on active duty from August 1981 to August 1985.  She had subsequent service in the North Carolina Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

By a February 2010 rating action, the RO assigned a 10 percent rating to the service-connected left knee scars, effective October 30, 2009.  The Veteran was informed of the RO's decision in a March 2010 letter.   In July 2010, the VA received the Veteran's notice of disagreement with the 10 percent rating assigned to this disability.  (See Veterans Benefits Management System (VBMS) electronic record, at page (pg. 8), labeled "Correspondence" and received on July 13, 2010)).   By the appealed March 2012 rating action, the RO reduced the rating assigned to the service-connected left knee scars from 10 percent to noncompensable, effective September 1, 2012.  This matter was appealed to the Board.  Accordingly, the issues of entitlement to an increased rating in excess of 10 percent for left knee scars prior to September 1, 2012, and greater than zero percent from September 1, 2012, to include whether the reduction of the disability rating from 10 percent to noncompensable, effective September 1, 2012 was proper are before the Board.

The Board notes that the issue of entitlement to service connection for a disability manifested by muscle spasms was also timely appealed from the March 2012 rating action.  During a December 2010 VA QTC examination, the examiner opined that the Veteran's current (then) condition of paresthesia of bilateral upper extremities with spasm was most likely related to her osteoarthritis of the cervical spine.  (See December 2010 VA QTC examination report, uploaded to the Veteran's VBMS electronic record at pg. five (5).  Thus, in view of this diagnosis, and in the absence of a separate identifiable disorder manifested by muscle spasms, the Board has combined the issue of entitlement to service connection for a disability manifested by muscle spasms with the claim for service connection for a cervical spine disability as reflected on the title page.  
In March 2015, the Veteran testified before the undersigned at a hearing conducted at the Winston-Salem, North Carolina RO.  A copy of the hearing transcript has been associated with the Veteran's electronic record.  During the hearing, the Veteran testified that her claims for service connection for an abdominal disability, polyuria and sinusitis were based on a direct service connection theory, and not secondary to the service-connected left knee scars due to injury.  (See Transcript (T.) at pages (pgs.) 16, 17)).  Thus, the Board has characterized these claims to accurately reflect the Veteran's testimony.  In addition, the Veteran waived initial RO consideration of evidence that she was submitted both during and subsequent to the hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Board finds that prior to further appellate consideration of the claims, additional substantive development is necessary; specifically, to obtain outstanding VA treatment records and to schedule the Veteran for VA examinations to determine the etiology of the claimed disabilities.  The Board will discuss each reason for remand separately below. 

i) Outpatient Treatment Records

In March 2015 statements to VA, the Veteran and her representative requested that VA obtain outstanding treatment records relating to the claimed disabilities from the Greenville, South Carolina, Community Based Outpatient Clinic (CBOC) and Durham, North Carolina VA Medical Center (VAMC).  Thus, as the Veteran continues to receive medical care from the above-cited VA facilities, her VA treatment records should be updated upon remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

ii) VA examinations

The Veteran seeks service connection for a disability manifested by joint pain and osteoarthritis, to include fibromyalgia; thoracolumbar back and cervical spine disabilities; bilateral leg disability; right and left knee disabilities (other than the service-connected left knee scars), to include PFPS; abdominal disability; sinusitis; and polyuria.  She maintains, in written statements and in testimony before the undersigned, that she has had left knee pain since  military service and that it has caused pain all over her body.  Thus, she maintains that--aside from her claimed abdominal disability, sinusitis and polyuria--all of the remaining disabilities are related to an in-service left knee injury, to include the service-connected left knee scars.  

Service treatment records pertinently reflect that the Veteran was seen for urinary frequency and respiratory tract infection in March 1984.  In May 1984, the Veteran complained of having had muscle spasms for the previous six (6) hours.  Range of motion of the neck was full.  There were no objective findings of muscle spasms or tenderness.   The Veteran was diagnosed as having mild neck strain.  In July 1984, the Veteran complained of having had breathing problems for the previous two (2) days.  An assessment of allergic rhinitis was entered.  In September 1984, the Veteran was found to have been congested from a viral infection. An assessment of upper respiratory infection was recorded.  In October and November 1984, the Veteran complained of back and stomach pain.  An assessment of right upper quadrant pain for two-and-a-half weeks-musculo-skeletal was entered.  In November 1984, the Veteran sustained small lacerations after she fell on her left knee.  There was no effusion or erythema of the left knee.  The wound was noted not to have extended into the joint space.  The laceration was closed well without infection.  The Veteran was placed on a profile for 10 days.  The Veteran received treatment for loss of range of motion and strength in her left knee. 

In April and May 1985, the Veteran complained of stomach pain and pain in both sides below her rib cage, and low back pain.  Diagnoses of irritable bowel syndrome (IBS) and muscular strain/IBS were entered.  An April 1985 service discharge examination report reflects that all of the Veteran's systems were evaluated as "normal."  A chest x-ray was normal.  On an accompanying Report of Medical History, the Veteran reported that she had had leg cramps.  She denied having had sinusitis; swollen or painful joints; trick or locked knee; bone or joint deformity; arthritis, rheumatism or bursitis; broken bones; shortness of breath; pain and pressure in the chest; stomach trouble; frequent or painful urination; and, recurrent back pain.  She indicated that she was in "good health."  

Service treatment records from the Veteran's period of serviced in the NCARNG reflect that in May 1987, the Veteran complained of having left knee pain for the previous one-and-one-half years.   An assessment of questionable sequelae from surgery of the left knee, questionable adhesion was entered.  The Veteran was instructed not to run and received physical therapy for adhesions secondary to surgery.  On a June 1989 periodic examination, the Veteran related that there had not been any change in her medical or mental condition since her April 1985 examination.  In May 1990, the Veteran was assigned to light indoor duty after she complained of having a sore neck.

The post-service evidence of record includes, but is not limited to, December 2010 and December 2011 VA QTC examination reports.  At the close of the December 2010 VA examination, the VA examiner opined that the Veteran's laceration of the  left knee during active duty was not directly or indirectly related to any musculoskeletal claimed condition, include PFPS [of the knees], osteoarthritis of the spine, and fibromyalgia.  The VA examiner reasoned that the in-service laceration of the left knee involved the skin and not the fascia, tendon, ligament, muscle or bone,  Regarding the Veteran's low back disability, chronic lumbar strain, the physician concluded that it was not related to the back pain noted during military service because these reports were located in the anterior rib cage and epigastric regions.  He noted that a thoracolumbar condition was not documented during service.  In an addendum opinion, the examiner maintained that it was less likely than not that the Veteran's cervical spine osteoarthritis was related to military service, to include the isolated episode of neck spasm that was acute without any mention on her service separation report or medical history and that it was most likely due to age.  The examiner noted that the Veteran was initially diagnosed with cervical spine, osteoarthritis, mild degenerative disc disease at  C5-C6, 25 years after service discharge in 1985.  (See December 2010 VA QTC General Medical examination report and addendum opinion).

The Board finds the December 2011 VA QTC examiner's opinion to be inadequate in evaluating the Veteran's claims.  The VA examiner opinion was based, in part, on the absence of treatment records in the years following service.  The Veteran, however, reported at the examination and elsewhere in the record that her joint symptoms, including all over her body, had been present since service (1984).  An opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board also notes a December 2011 VA QTC examiner's conclusion that it was at least as likely as not that a residual scar or left knee pain would have any bearing on abdominal pain and other conditions.  He then stated the conditions were unrelated.  The Board finds these statements internally inconsistent.  Thus, these statements are inadequate upon which to evaluate the Veteran's claims.  

TDIU Claim

The issue of entitlement to TDIU is inextricably intertwined with the increased rating issue being remanded.  Thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain all records of VA treatment afforded to the Veteran subsequent to March 2012 from the Greenville, South Carolina CBOC and VAMC in Durham, North Carolina for inclusion in the Veteran's electronic file.

2.  After the development in directive one (1) has been accomplished and any additional records have been associated with the Veteran's electronic record, schedule the Veteran for VA examinations to determine the etiology of her claimed disabilities.  The examiners must review the Veteran's electronic record and this remand. 

Based on examination of the Veteran and review of her electronic records, the examiners should provide opinions responding to the following questions, as it relates to his or her respective disability: 

i) Is it at least as likely as not (a 50% or better probability) that any currently diagnosed disability manifested by joint pain and osteoarthritis, to include fibromyalgia; low back disability and osteoarthritis; cervical spine disability, to include muscle spasms and osteoarthritis; bilateral leg disability; PFPS of the right and left knees; abdominal disability; sinusitis; and polyuria had their onset during military service or are etiologically related thereto? 

a. Each examiner should consider, as it relates to his or her respective disability, the in-service reports of urinary frequency (March 1984); cervical neck strain (May 1984); complaints of sharp pains to the back with an assessment of menstrual pain (May 1984); assessments of respiratory tract infection and upper respiratory infection (March and September 1984); left knee loss of range of motion and strength after the Veteran sustained a left knee laceration that required sutures (November 1984); stomach/abdominal and back pain that resulted in diagnoses of right upper quadrant pain and IBS/muscular strain in October and November 1984 and April and May 1985; complaints of leg cramps on an April 1985 Report of Medical History.

b. Each examiner must also consider the Veteran's reports of ongoing left knee pain and all over joint/body pain since the 1984 fall with resulting left knee laceration.

c. Each examiner must provide reasons for his or her opinion.  The absence of supporting clinical records is not, by itself, a sufficient reason for rejecting the Veteran's reports. 

ii) Each examiner must also provide an opinion, as it relates to his or her respective disability, as to whether  it is at least as likely as not (50 percent probability or greater) that any current disability manifested by joint pain, to include fibromyalgia; cervical spine disability; low back disability; bilateral leg disability; and, PFPS of the right and left knees are due to or have been aggravated (permanently worsened beyond natural progression) by the service-connected left knee scars due to injury? If aggravation is found, the examiners shall opine, if possible, as to (a) the baseline level of their respective disability prior to the aggravation by the service-connected left knee scars due to injury and (b) the current level of disability.

iii) The appropriate specialist should provide an opinion as to whether any currently present PFPS of the right knee; low back disability; bilateral leg disability; and, disability manifested by joint pain, to include fibromyalgia are secondary to, or have been aggravated (permanently worsened) by the PFPS of the left knee.  If aggravation is found, the examiner shall opine, if possible, as to (a) the baseline level of the respective disability prior to the aggravation by the service-connected PFPS of the left knee and (b) the current level of disability.

iv) Each examiner must provide a complete explanation (rationale) for his or her respective opinion.  If any opinion cannot be provided without resort to mere speculation, the respective examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not an inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

3.  If the decision as to any issue on appeal remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow an appropriate period for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

